Citation Nr: 9916092	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-14 735	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


(The issues of entitlement to an increased rating for 
spondylolysis of L-5 with disc herniation at L5-S1, 
entitlement to a temporary total disability rating on the 
basis of convalescence after hospitalization for treatment of 
a service-connected disability from December 1990 to February 
1991, and entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1978 with four additional months of active service 
prior to that time.  He was discharged on account of physical 
disability which rendered him unfit for service.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1997 when it was remanded for 
procedural considerations.  As noted in the separate decision 
with regard to the veteran's claims for compensation 
benefits, the veteran failed to report for a hearing at the 
Board.  As such, the case is now ready for appellate 
consideration.  


REMAND

The veteran requests that he be granted an extension of the 
time allowed for him to complete a program of vocational 
rehabilitation under Chapter 31, Title 38 of the United 
States Code and to receive the concomitant vocational 
rehabilitation training assistance payments.  He contends 
that he is eligible for additional vocational rehabilitation 
training assistance under the Chapter 31 program. 

Generally, a veteran is eligible for vocational 
rehabilitation if such training is needed to overcome a 
serious employment handicap.  38 U.S.C.A. § 3103(c); 
38 C.F.R. § 21.44.  The applicable legal criteria provide 
that a rehabilitation program under Chapter 31 may not be 
afforded to a veteran after the end of the 12-year period 
beginning on the date the VA notifies the veteran of the 
existence of a compensable service-connected disability.  38 
U.S.C.A. § 3103(a); 38 C.F.R. §§ 21.41, 21.42(a).

In the instant case, service connection for a lumbar spine 
disability was granted by rating decision of March 1979.  He 
was informed shortly thereafter and promptly filed an 
application for vocational rehabilitation.  He was approved 
for the rehabilitation.  At that time, it was calculated that 
the statutory twelve-year period of eligibility would expire 
on March 30, 1991.  However, because evidence in the claims 
file indicated that the veteran had had various periods of 
hospitalization which would have precluded him from 
participating in a rehabilitation program, the RO extended 
the basic eligibility termination date to March 30, 1993.  
The question now before the Board, therefore, is whether an 
additional extension in vocational rehabilitation 
eligibility, beyond March 30, 1993, is warranted.  

Governing law and regulation provides that the basic period 
of eligibility for vocational rehabilitation assistance may 
be extended if the veteran has a serious employment handicap 
and had not previously been rehabilitated to the point of 
employability.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.44.  The 
term, "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101(7).  

All determinations regarding service requirements for basic 
entitlement and, the beginning and ending dates of a 
veteran's basic twelve-year period of eligibility shall be 
made by appropriate staff of the Adjudication Division.  All 
other determinations, including extension of the basic 
twelve-year period because of serious employment handicap, 
and entitlement to assistance under Chapter 31 shall be made 
by appropriate staff of the Vocational Rehabilitation and 
Counseling Division.  38 C.F.R. § 21.50(d).  A counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division is required make determinations of serious 
employment handicap.  38 C.F.R. § 21.52(f).

A veteran shall be deemed to have an employment handicap, 
when the veteran is shown to have an impairment in the 
ability to prepare for, obtain, or retain employment 
consistent with his or her abilities, aptitudes, and 
interests.  Components of an employment handicap include 1) 
impairment; this term means the restrictions on employability 
caused by the veteran's service and nonservice-connected 
disabilities, deficiencies in education and training, 
negative attitudes toward the disabled, and other pertinent 
factors.  2) The veteran's service connected disability need 
not be the sole of primary cause of the employment handicap 
but it must materially contribute to the impairment described 
in part 1, above.  Therefore, its effects must be 
identifiable, measurable, or observable.  3) The veteran's 
nonservice connected disabilities are also components of an 
employment handicap.  This terms includes all physical and 
mental disabilities which have not been found to be service-
connected by the VA, including alcoholism and drug abuse.  
The effects of alcoholism and drug abuse are to be considered 
in the same manner as other nonservice-connected disabilities 
in evaluating restrictions on employability.  When the 
manifestations of alcoholism, drug abuse, or other 
nonservice-connected disabilities raise questions as to the 
reasonable feasibility of a vocational goal for a veteran 
otherwise entitled to assistance under Chapter 31 such 
questions will be resolved under the provisions of 38 C.F.R. 
§ 21.53, regarding the reasonable feasibility of a vocational 
goal.  38 C.F.R. § 21.51.

A veteran who has been found to have an employment handicap 
shall also be held to have serious employment handicap if he 
or she has:  (1) A neuropsychiatric service-connected 
disability rated at thirty percent or more disabling; or (2) 
Any other service-connected disability rated at fifty percent 
or more disabling.  A finding of serious employment handicap 
will normally not be made when a veteran's service-connected 
disability is rated at less than thirty percent disabling.  A 
finding of serious employment handicap may nevertheless be 
made when:  (1) The veteran's service-connected disability 
has caused substantial periods of unemployment or unstable 
work history; (2) The veteran has demonstrated a pattern of 
maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  38 C.F.R. § 21.52.

For the purposes of any provision relating to the extension 
of a delimiting period under any rehabilitation program 
administered by the VA, the disabling effects of chronic 
alcoholism shall not be considered to be the result of 
willful misconduct.  38 U.S.C.A. § 105(c).  The disabling 
effects of chronic alcoholism means alcohol-induced physical 
or mental disorders or both, such as habitual intoxication, 
withdrawal, delirium, amnesia, dementia, and other like 
manifestations of chronic alcoholism which, in the particular 
case have been medically diagnosed as manifestations of 
alcohol dependency or chronic alcohol abuse; and are 
determined to have prevented commencement or completion of 
the affected individual's rehabilitation program.  However, a 
diagnosis of alcoholism, chronic alcoholism, alcohol 
dependency, chronic alcohol abuse, etc., in and of itself 
does not satisfy the definition of "disabling effects of 
chronic alcoholism."  38 C.F.R. § 21.43(c).

During the pendency of this claim, in Davenport v. Brown, 7 
Vet. App. 476 (1995), the United States Court of Veterans 
Appeals (Court) struck down the provisions of 38 C.F.R. 
§ 21.51(c)(2), including § (c)(2), (e), (f)(1)(ii) and 
(f)(2), that utilized the "materially contribute" language, 
and required a causal nexus between a veteran's service-
connected disability and his employment handicap.  Thus, 
pursuant to the Court's holding in Davenport, consideration 
must be given to all of the veteran's disabilities, both 
service-connected and nonservice-connected, in making a 
determination as to whether an employment handicap exists.  
Citing Davenport, the Court, in the case of Wilson v. Brown, 
7 Vet. App. 542 (1995), extended this line of reasoning, 
holding that pursuant to the provisions of 38 C.F.R. 
§ 21.284(a)(3), consideration must be given to all of the 
veteran's disabilities, service-connected and nonservice-
connected, when rendering a determination as to whether the 
veteran's employment handicap makes his occupation unsuitable 
for him.  However, Pub. L. 104-275, Title I, § 101, Oct. 9, 
1996, 110 Stat. 3324 reestablished the requirement that the 
veteran's employment handicap must be the result of service-
connected disability in order to be entitled to Chapter 31 
benefits.

A review of the evidence contained in the veteran's 
vocational rehabilitation file and in his claims file shows 
that during the period from 1979 through 1984, the veteran 
repeated a pattern of beginning classes in various subject 
areas, interrupting his training, and subsequently re-
entering training.  He did not complete any single course of 
training.  He discontinued training entirely in April 1984, 
citing "personal reasons."  He did not initiate contact 
with the vocational rehabilitation office again until August 
1992.

The report of a March 1993 determination of a Vocational 
Rehabilitation Panel shows that the panel was unable to 
attribute the veteran's unemployment at that time to his 
service connected low back disability.  Rather, they 
identified the veteran's drug and alcohol problem, 
homelessness, and his criminal record, along with a pattern 
of maladaptive behavior as responsible for his unemployment.

Private medical records submitted by the veteran in support 
of other claims reveal that he actually obtained employment 
with a company called Kensington Manufacturing for a period 
of time in 1994 and that private medical insurance paid for 
his medical treatment during that time.  It is not clear why 
this employment terminated, however.  He found work again in 
1996, with Edgewater Steel.  It appears that he sustained 
workplace injuries to his left hand and left shoulder which 
precluded him from continuing in that position, although 
again the reasons for the termination of his employment are 
not clearly documented in the record.

A review of VA medical records reveals the veteran has been 
hospitalized upon several occasions for detoxification from 
multiple substance addiction.  Most recently, he was 
hospitalized in June 1998 for treatment of cocaine 
dependence, marijuana dependence, and alcohol dependence, 
along with other medical problems.  A treatment note 
indicates that he seemed pre-occupied with obtaining 
disability payments for his many complaints.

In an August 1998 vocational rehabilitation assessment, a VA 
contract employee, who holds a Masters Degree in Education, 
noted that during the vocational exploration portion of the 
assessment testing, the veteran was "emphatic in stating 
that he needed financial assistance immediately and then 
wanted to be funded for an educational plan," and that he 
had been subsisting upon unemployment compensation, which had 
expired approximately two weeks previous to the assessment, 
and Supplemental Security Income.  Following completion of 
several interviews and testing of various types, the 
contractor provided the following opinions:

[The veteran] has a very abrasive and 
condescending attitude, is an addict, 
convicted felon, functionally illiterate, 
is financially unstable and 
irresponsible, and seems to believe that 
everyone and everything else is to blame 
for his past and present situations.  By 
attitude alone, [the veteran] has an 
impairment of employability, as he has 
been a difficult, demanding, and 
contemptuous person.  Based only on his 
evaluated SC (service-connected) 
disabilities, [the veteran] has a minimal 
impairment of employability.  Taken in 
total with his detailed medical 
conditions and personal history as noted, 
he has an impairment of employability. ...

With a combined 30 percent SC disability 
for diagnoses of diabetes and lumbar 
condition, it is my opinion that these do 
not substantially contribute to an 
impairment of employability.  Rather [the 
veteran's] functional illiteracy and 
substance abuse have impeded and continue 
to hamper his ability to improve his 
personal situation and work 
opportunities.  ...

In my professional opinion, [the veteran] 
had overcome any impairment of 
employability with his hire by Edgewater 
Steel, and his inability to sustain this 
position had nothing to do with his SC 
diagnoses, but are based solely on his 
compensable work injury to his left 
shoulder.  Given [the veteran's] attitude 
and personal history, this is a 
remarkable achievement.

The vocational expert additionally noted that in her opinion, 
the veteran does not have either an employment handicap or a 
serious employment handicap by virtue of his service-
connected disabilities, but that he is severely impeded by 
his history of substance abuse/addiction, felony conviction, 
illiteracy, financial irresponsibility, and other 
irresponsibility.  In reaching this conclusion, she 
emphasized that he had been gainfully employed until he 
suffered a work injury unrelated to his service-connected 
disabilities.  

Initially, the Board notes that where the law or regulation 
changes before conclusion of the appeal process, the version 
most favorable to the veteran applies, unless otherwise 
provided.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Thus, although the law regarding which disabilities, service-
connected versus nonservice-connected, may be considered in 
assessing whether a veteran has a serious employment handicap 
has changed twice during the pendency of this appeal, we are 
constrained to apply that version of the law which is most 
favorable to the veteran.  In this case, the holding set 
forth in Davenport, supra, requiring that consideration be 
given to all of the veteran's disabilities, both service-
connected and nonservice-connected, in making a determination 
as to whether an employment handicap exists, appears to be 
the most liberal standard, and thus the most favorable to the 
veteran than either the law as it was applied prior to or 
subsequent to Davenport.

Following a review of the evidence of record, it is the 
Board's judgment that the record in this case does not show 
that the veteran suffers from any service-connected 
disability that meets the criteria for serious employment 
handicap.  He does not have a neuropsychiatric service-
connected disability rated at thirty percent or more 
disabling; or any other service-connected disability rated at 
fifty percent or more disabling.  38 C.F.R. § 21.52.  With 
regard to his nonservice-connected disabilities, it would 
appear that substance abuse is the largest physical/medical 
factor which precludes him from maintaining a steady job.  
Although the evidence shows that he sustained a workplace 
injury in 1996 which may have prevented him from retaining 
that particular job, the vocational expert who most recently 
evaluated the veteran's employability did not identify 
residuals of that injury as a major factor in his current 
unemployment status.  Rather, substance abuse and other 
factors including a prior felony conviction, illiteracy, and 
irresponsibility were identified as the major causes of his 
unemployment status.

As set forth above, however, a finding of serious employment 
handicap may nevertheless be made when:  (1) The veteran's 
service-connected disability has caused substantial periods 
of unemployment or unstable work history; (2) The veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52.  In this case, the evidence shows that the veteran's 
service-connected disabilities have not caused, or at least, 
have not been a major cause of his periods of unemployment 
and unstable work history.  It would appear that the veteran 
has demonstrated a pattern of maladaptive behavior which is 
shown by a dependency on government income support programs, 
as shown by his benefit-seeking behavior noted by several 
different medical and social work professionals.  It would 
also appear that he suffers from multiple substance abuse 
patterns as described in 38 C.F.R. § 21.51.

Given the relaxed Davenport standard which applies to the 
veteran's appeal, the Board is of the opinion that additional 
development is required to fully comply with due process 
considerations.  According to 38 C.F.R. §§ 21.50(d) and 
21.52(f), set forth above, determinations regarding extension 
of the basic twelve-year period because of serious employment 
handicap under Chapter 31 shall be made by appropriate staff 
of the Vocational Rehabilitation and Counseling Division.  
Specifically, a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division is required make 
determinations of serious employment handicap.  38 C.F.R. 
§ 21.52(f).  It appears that the most recent determination 
regarding whether the veteran suffers from a serious 
employment handicap was made by a counselor who has a Masters 
Degree in Education, rather than by a psychologist.  
Furthermore, a review of the August 1998 vocational 
rehabilitation assessment in which it was determined that the 
veteran does not suffer from a serious employment handicap 
indicates that the veteran's multiple substance abuse 
problems were a critical factor in the determination that he 
did not, in direct contravention to the provisions of 
38 C.F.R. § 21.51 and Davenport, supra.

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  A counseling psychologist in the 
Vocational Rehabilitation and Counseling 
Division shall make a determination 
regarding whether the veteran has a 
serious employment handicap, warranting 
an extension of his eligibility for 
Chapter 31 vocational rehabilitation 
benefits.  If it is determined that an 
initial evaluation (see 38 C.F.R. 
§ 21.50) or an interview with the veteran 
is warranted, such an evaluation or 
interview should be scheduled and the 
veteran should be notified of the 
consequences of his failure to cooperate 
with such an endeavor.  See 38 C.F.R. 
§ 21.50(e).  The veteran's claims folder 
as well has his vocational rehabilitation 
file should be made available to the 
psychologist for review in conjunction 
with the determination.  In making the 
determination regarding whether the 
veteran has a serious employment 
handicap, the psychologist should 
specifically discuss the effect of his 
multiple substance abuse upon his 
employment handicap.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


